Exhibit 10.2

AMENDMENT NO. 1

Dated as of August 13, 2015

to

TERM LOAN CREDIT AGREEMENT

Dated as of October 3, 2013

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of August 13, 2015 by and
among Belden Inc., a Delaware corporation (the “Company”), Belden Finance 2013
LP, a Delaware corporation (the “Borrower”), the Subsidiary Guarantors party
hereto (collectively with the Company and the Borrower, the “Credit Parties”),
the Lenders party hereto pursuant to an authorization in the form attached
hereto as Exhibit A (each, a “Lender Authorization”) and Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”), under that certain Term Loan Credit Agreement dated as
of October 3, 2013 by and among the Company, the Borrower, the Lenders from time
to time party thereto and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Clause (c) of the definition of “Change in Control” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) (i) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors (or equivalent governing body) of the Company by Persons who
were neither (A) nominated or approved by the board of directors (or equivalent
governing body) of the Company nor (B) appointed or approved by directors so
nominated or approved; or (iii) the occurrence of a change in control, or



--------------------------------------------------------------------------------

other similar provision, as defined in the ABL Credit Agreement, any Refinancing
Notes or any agreement or instrument evidencing any Indebtedness in excess of
$25,000,000 (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing).”

(b) Clause (a) of Section 5.14 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) No actions, suits or proceedings by or before any arbitrator or
Governmental Authority are pending or, to the knowledge of any Credit Party,
threatened against or affecting any Credit Party or any Restricted Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions
(other than “dead hand proxy put” actions, suits or proceedings that could not
reasonably be expected to have Material Adverse Effect).”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that:

(a) the Administrative Agent shall have received counterparts of this Amendment
(including by way of Lender Authorization) duly executed by the Credit Parties,
the Required Lenders and the Administrative Agent;

(b) the Borrower shall have paid to the Administrative Agent, for the account of
each Lender that executes and delivers a Lender Authorization to this Amendment
to the Administrative Agent (or its counsel) on or prior to 12:00 p.m. (Eastern
time) on Tuesday, August 11, 2015, such amendment fees as previously agreed to
by the Borrower and the Administrative Agent and previously disclosed to the
Lenders; and

(c) the Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ reasonable out-of-pocket expenses
(including, to the extent invoiced, reasonable out-of-pocket fees and expenses
of counsel for the Administrative Agent) in connection with the Credit
Agreement, this Amendment and the other Loan Documents.

3. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:

(a) The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, are within such Credit Party’s organizational
powers and have been duly authorized by all necessary corporate and other
action. This Amendment has been duly executed and delivered by such Credit Party
and this Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party and are enforceable
against such Credit Party in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
requirements of reasonableness, good faith and fair dealing.

(b) The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except in each case as have been obtained or made

 

2



--------------------------------------------------------------------------------

and that are in full force and effect and except for filings required to perfect
the Liens created pursuant to the Loan Documents, (b) will not violate any
Applicable Law applicable to such Credit Party and its Restricted Subsidiaries,
(c) will not conflict with, result in a breach of or constitute a default under
any indenture, agreement or other instrument to which such Credit Party or any
of its Restricted Subsidiaries is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) will not result in the creation or imposition of any Lien
on any asset of such Credit Party or any of its Restricted Subsidiaries, other
than Liens created under the Loan Documents or the ABL Credit Agreement, except,
in the case of clauses (a) and (b) above, where such breach or the failure to
take such action could not reasonably be expected to result in a Material
Adverse Effect.

(c) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred that is continuing
and (ii) the representations and warranties of (or made with respect to) such
Credit Party set forth in the Credit Agreement, as amended hereby, and each Loan
Document to which it is a party are true and correct in all material respects on
and as of the date hereof (except to the extent that any such representation and
warranty is stated to relate to a specific earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment is a Loan Document and shall
(unless expressly indicated herein or therein) be construed, administered, and
applied, in accordance with all of the terms and provisions of the Credit
Agreement.

(b) Each Credit Party (i) agrees that this Amendment and the transactions
contemplated hereby shall not limit or diminish the obligations of any Credit
Party arising under or pursuant to the Credit Agreement and the other Loan
Documents to which it is a party, (ii) reaffirms its obligations under the
Credit Agreement and each and every other Loan Document to which it is a party
(including, without limitation, each applicable Security Document),
(iii) reaffirms all Liens on the Collateral which have been granted by it in
favor of the Administrative Agent (for itself and the other Secured Parties)
pursuant to any of the Loan Documents, and (iv) acknowledges and agrees that,
except as specifically modified above, the Credit Agreement and all other Loan
Documents executed and/or delivered by it in connection therewith shall remain
in full force and effect and are hereby ratified and confirmed. Except with
respect to the subject matter hereof, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement, the Loan Documents or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

8. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

COMPANY:

BELDEN INC.,

as the Company

By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   SVP, Legal, General Counsel and Corporate
Secretary BORROWER:

BELDEN FINANCE 2013 LP,

as the Borrower

By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary

Signature Page to Amendment No. 1 to Term Loan Credit Agreement

Belden Finance 2013 LP



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES: BELDEN 1993 LLC By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary GARRETTCOM, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary BELDEN CDT NETWORKING, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary BELDEN HOLDINGS, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary BELDEN WIRE & CABLE COMPANY LLC By:
 

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary CDT INTERNATIONAL HOLDINGS LLC By:
 

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary GRASS VALLEY USA, LLC By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary

Signature Page to Amendment No. 1 to Term Loan Credit Agreement

Belden Finance 2013 LP



--------------------------------------------------------------------------------

PPC BROADBAND, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary VIA HOLDINGS I, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary VIA HOLDINGS II, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary TRIPWIRE, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary BELDEN CANADA FINANCE 1 ULC By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary BELDEN CANADA FINANCE 2 ULC By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary

Signature Page to Amendment No. 1 to Term Loan Credit Agreement

Belden Finance 2013 LP



--------------------------------------------------------------------------------

MIRANDA MTI, INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary MIRANDA TECHNOLOGIES (G.V.D.) LLC
By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Secretary

Signature Page to Amendment No. 1 to Term Loan Credit Agreement

Belden Finance 2013 LP



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of
itself and each Lender By:  

/s/ S. Michael St. Geme

Name:   S. Michael St. Geme Title:   Managing Director

Signature Page to Amendment No. 1 to Term Loan Credit Agreement

Belden Finance 2013 LP



--------------------------------------------------------------------------------

Exhibit A

Form of Lender Authorization

[See Attached]



--------------------------------------------------------------------------------

LENDER AUTHORIZATION AND CONSENT

Belden Finance 2013 LP

Amendment No. 1 to Term Loan Credit Agreement

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

  Re: Amendment No. 1 to be dated on or about August 13, 2015 (the “Amendment”)
to the Term Loan Credit Agreement dated as of October 1, 2013 (as amended, the
“Credit Agreement”) by and among Belden Inc., as a Guarantor, Belden Finance
2013 LP (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”).

This authorization acknowledges our receipt and review of the execution copy of
the Amendment in the form posted on the Belden online workspace. By executing
this authorization, we hereby approve the Amendment and authorize the
Administrative Agent to execute and deliver the Amendment on our behalf. All
capitalized undefined terms used in this authorization shall have the meanings
assigned thereto in the Credit Agreement.

 

 

[Insert name of applicable financial institution] By:  

 

Name:  

 

Title:  

 

Amendment No. 1 to Term Loan Credit Agreement

Belden Finance 2013 LP

Lender Authorization